

EXHIBIT 10.3
 



PREFERRED SECURITIES GUARANTY AGREEMENT


SERVISFIRST BANCSHARES, INC.


MARCH 15, 2010 
 


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


ARTICLE I
2
     
SECTION 1.1 Definitions and Interpretation
2
   
ARTICLE II
5
     
SECTION 2.1 Trust Indenture Act; Application
5
 
SECTION 2.2 Lists of Holders of Securities
5
 
SECTION 2.3 Reports by the Preferred Securities Guarantee Trustee
5
 
SECTION 2.4 Periodic Reports to Preferred Securities Guarantee Trustee
6
 
SECTION 2.5 Evidence of Compliance with Conditions Precedent
7
 
SECTION 2.6 Events of Default; Waiver
8
 
SECTION 2.7 Event of Default; Notice
8
 
SECTION 2.8 Conflicting Interests
8
   
ARTICLE III
9
     
SECTION 3.1 Powers and Duties of the Preferred Securities Guarantee Trustee
9
 
SECTION 3.2 Certain Rights of Preferred Securities Guarantee Trustee
10
 
SECTION 3.3. Not Responsible for Recitals or Issuance of  Preferred Securities
Guarantee
12
   
ARTICLE IV
12
     
SECTION 4.1 Preferred Securities Guarantee Trustee; Eligibility
12
 
SECTION 4.2  Appointment, Removal and Resignation of Preferred Securities
Guarantee Trustee
13
   
ARTICLE V
14
     
SECTION 5.1 Guarantee
14
 
SECTION 5.2 Waiver of Notice and Demand
14
 
SECTION 5.3 Obligations Not Affected
14
 
SECTION 5.4 Rights of Holders
15
 
SECTION 5.5 Guarantee of Payment
15
 
SECTION 5.6  Subrogation
15
 
SECTION 5.7 Independent Obligations
16
   
ARTICLE VI
16
     
SECTION 6.1 Limitation of Transactions
16
 
SECTION 6.2 Ranking
17
   
ARTICLE VII
17
     
SECTION 7.1 Termination
17


 
i

--------------------------------------------------------------------------------

 


ARTICLE VIII
17
     
SECTION 8.1 Exculpation
17
 
SECTION 8.2 Indemnification
18
     
ARTICLE IX
18
     
SECTION 9.1 Successors and Assigns
18
 
SECTION 9.2 Amendments
18
 
SECTION 9.3 Notices
19
 
SECTION 9.4 Benefit
20
 
SECTION 9.5 Governing Law
20
       
EXHIBIT A
A-1

 
PREFERRED SECURITIES GUARANTY AGREEMENT
 
This PREFERRED SECURITIES GUARANTY AGREEMENT (the “Preferred Securities
Guaranty”), dated as of March 15, 2010, is executed and delivered by ServisFirst
Bancshares, Inc., a Delaware corporation (the “Guarantor”), and Wilmington Trust
Company, a Delaware banking corporation, as trustee (the “Preferred Securities
Guaranty Trustee”), for the benefit of the Holders (as defined herein) from time
to time of the Preferred Securities (as defined herein) of ServisFirst Capital
Trust II, a Delaware statutory trust (the “Issuer”).
 
WHEREAS, pursuant to an Amended and Restated Trust Agreement (the “Trust
Agreement”), dated as of March 15, 2010, among the trustees of the Issuer, the
Guarantor, as sponsor, and the holders from time to time of undivided beneficial
interests in the assets of the Issuer, the Issuer is issuing on the date hereof
15,000 preferred securities, having an aggregate liquidation amount of
$15,000,000, such preferred securities being designated the 6.0% Preferred
Securities (collectively the “Preferred Securities”).
 
WHEREAS, as incentive for the Holders to purchase the Preferred Securities, the
Guarantor desires irrevocably and unconditionally to agree, to the extent set
forth in this Preferred Securities Guaranty, to pay to the Holders of the
Preferred Securities the Guaranty Payments (as defined below).  The Guarantor
agrees to make certain other payments on the terms and conditions set forth
herein.
 
NOW, THEREFORE, in consideration of the purchase by each Holder of Preferred
Securities, which purchase the Guarantor hereby acknowledges shall benefit the
Guarantor, the Guarantor executes and delivers this Preferred Securities
Guaranty for the benefit of the Holders.
 
ARTICLE I
DEFINITIONS AND INTERPRETATION
 
Section 1.1                     Definitions and Interpretation
 
In this Preferred Securities Guaranty, unless the context otherwise requires:
 
 
ii

--------------------------------------------------------------------------------

 
 
(a)           capitalized terms used in this Preferred Securities Guaranty but
not defined in the preamble above have the respective meanings assigned to them
in this Section 1.1;
 
(b)           terms defined in the Trust Agreement as at the date of execution
of this Preferred Securities Guaranty have the same meaning when used in this
Preferred Securities Guaranty unless otherwise defined in this Preferred
Securities Guaranty;
 
(c)           a term defined anywhere in this Preferred Securities Guaranty has
the same meaning throughout;
 
(d)           all references to “the Preferred Securities Guaranty” or “this
Preferred Securities Guaranty” are to this Preferred Securities Guaranty as
modified, supplemented or amended from time to time;
 
(e)           all references in this Preferred Securities Guaranty to Articles
and Sections are to Articles and Sections of this Preferred Securities Guaranty,
unless otherwise specified;
 
(f)           a term defined in the Trust Indenture Act has the same meaning
when used in this Preferred Securities Guaranty, unless otherwise defined in
this Preferred Securities Guaranty or unless the context otherwise requires; and
 
(g)           a reference to the singular includes the plural and vice versa.
 
“Affiliate” has the same meaning as given to that term in Rule 405 under the
Securities Act of 1933, as in effect from time to time, or any successor rule
thereunder.
 
“Business Day” means any day other than a Saturday or a Sunday, or a day on
which banking institutions in The City of New York or Wilmington, Delaware are
authorized or required by law or executive order to close.
 
“Common Securities” means the securities representing common undivided
beneficial interests in the assets of the Issuer.
 
“Corporate Trust Office” means the office of the Preferred Securities Guaranty
Trustee at which the corporate trust business of the Preferred Securities
Guaranty Trustee shall, at any particular time, be principally administered,
which office at the date of execution of this Agreement is located at Rodney
Square North, 1100 Market Square North, Attention:  Corporate Trust
Administration.
 
“Covered Person” means any Holder or beneficial owner of Preferred Securities.
 
“Debentures” means the series of subordinated debt securities of the Guarantor
designated the 6.0% Junior Subordinated Mandatory Convertible Deferrable
Interest Debentures due March 15, 2040 held by the Property Trustee (as defined
in the Trust Agreement) of the Issuer.

“Event of Default” means a default by the Guarantor on any of its payment or
other obligations under this Preferred Securities Guaranty.


 
2

--------------------------------------------------------------------------------

 
 
“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time, or any successor legislation.
 
“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Guarantor and its subsidiaries throughout the period indicated and
consistent with the prior financial practice of the Guarantor and its
subsidiaries.
 
“Guaranty Payments” means the following payments or distributions, without
duplication, with respect to the Preferred Securities, to the extent not paid or
made by the Issuer: (i) any accumulated and unpaid Distributions (as defined in
the Trust Agreement) that are required to be paid on such Preferred Securities
to the extent the Issuer has funds on hand legally available therefor at such
time, (ii) the redemption price, including all accumulated and unpaid
Distributions to the date of redemption (the “Redemption Price”) to the extent
the Issuer has funds on hand legally available therefor at such time, with
respect to any Preferred Securities called for redemption by the Issuer, and
(iii) upon a voluntary or involuntary termination and liquidation of the Issuer
(other than in connection with the distribution of Debentures to the Holders in
exchange for Preferred Securities as provided in the Trust Agreement), the
lesser of (a) the aggregate of the liquidation amount and all accumulated and
unpaid Distributions on the Preferred Securities to the date of payment, to the
extent the Issuer has funds on hand legally available therefor, and (b) the
amount of assets of the Issuer remaining available for distribution to Holders
in liquidation of the Issuer.
 
“Holder” shall mean any holder, as registered on the books and records of the
Issuer, of any Preferred Securities; provided, however, that, in determining
whether the holders of the requisite percentage of Preferred Securities have
given any request, notice, consent or waiver hereunder, “Holder” shall not
include the Guarantor or any Affiliate of the Guarantor.
 
“Indemnified Person” means the Preferred Securities Guaranty Trustee, any
Affiliate of the Preferred Securities Guaranty Trustee, or any officers,
directors, shareholders, members, partners, employees, representatives,
nominees, custodians or agents of the Preferred Securities Guaranty Trustee.
 
“Indenture” means the Indenture dated as of March 15, 2010, among the Guarantor
(the “Debenture Issuer”) and Wilmington Trust Company, as trustee, pursuant to
which the Debentures are to be issued to the Property Trustee of the Issuer.
 
“Majority in liquidation amount of the Preferred Securities” means, except as
provided by the Trust Indenture Act, a vote by Holder(s) of Preferred
Securities, voting separately as a class, of more than 50% of the aggregate
liquidation amount (including the stated amount that would be paid on
redemption, liquidation or otherwise, plus accumulated and unpaid Distributions
to the date upon which the voting percentages are determined) of all Preferred
Securities.

 
3

--------------------------------------------------------------------------------

 

“Officers’ Certificate” means, with respect to any person, a certificate signed
by two of the following:  the Chief Executive Officer, the President, the Chief
Operating Officer, the Chief Financial Officer, the Secretary or the Treasurer
of the Guarantor.  Any Officers’ Certificate delivered with respect to
compliance with a condition or covenant provided for in this Preferred
Securities Guaranty shall include:
 
(a)           a statement that each officer signing the Officers’ Certificate
has read the covenant or condition and the definitions relating thereto;
 
(b)           a brief statement of the nature and scope of the examination or
investigation undertaken by each officer in rendering the Officer’s Certificate;
 
(c)           a statement that each such officer has made such examination or
investigation as, in such officer’s opinion, is necessary to enable such officer
to express an informed opinion as to whether or not such covenant or condition
has been complied with; and
 
(d)           a statement as to whether, in the opinion of each such officer,
such condition or covenant has been complied with.
 
“Other Debentures” means all junior subordinated debentures issued by the
Guarantor from time to time and sold to trusts to be established by the
Guarantor (if any), in each case similar to the Issuer.
 
“Other Guaranties” means all guaranties hereafter issued by the Guarantor with
respect to preferred securities (if any) similar to the Preferred Securities
issued by other trusts to be established by the Guarantor (if any), in each case
similar to the Issuer.
 
“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, limited liability
company, trust, unincorporated association, or government or any agency or
political subdivision thereof, or any other entity of whatever nature.
 
“Preferred Securities Guaranty Trustee” means Wilmington Trust Company until a
Successor Preferred Securities Guaranty Trustee has been appointed and has
accepted such appointment pursuant to the terms of this Preferred Securities
Guaranty, and thereafter means each such Successor Preferred Securities Guaranty
Trustee.
 
“Responsible Officer” means, with respect to the Preferred Securities Guaranty
Trustee, any officer assigned to the Corporate Trust Office, including any
managing director, vice president, assistant vice president, assistant
treasurer, assistant secretary or any other officer of the Preferred Securities
Guaranty Trustee customarily performing functions similar to those performed by
any of the above designated officers and also means, with respect to a
particular matter, any other officer to whom such matter is referred because of
that officer’s knowledge of and familiarity with the particular subject.
 
“Successor Preferred Securities Guaranty Trustee” means a successor Preferred
Securities Guaranty Trustee possessing the qualifications to act as Preferred
Securities Guaranty Trustee under Section 4.1.

 
4

--------------------------------------------------------------------------------

 

“Trust Indenture Act” means the Trust Indenture Act of 1939, as in effect from
time to time.
 
 “Trust Securities” means the Common Securities and the Preferred Securities.
 
ARTICLE II
TRUST INDENTURE ACT
 
Section 2.1                             Trust Indenture Act; Application.
 
(a)           This Preferred Securities Guaranty is not subject to or governed
by the Trust Indenture Act except to the extent set forth herein as expressly
agreed to by the parties to this Preferred Securities Guaranty.
 
(b)           The Preferred Securities Guaranty Trustee shall comply with the
obligations set forth under Sections 311(a), 311(b) and 312(b) of the Trust
Indenture Act.
 
Section 2.2                            Lists of Holders of Securities
 
[Intentionally Omitted].
 
Section 2.3                            Reports by the Preferred Securities
Guaranty Trustee
 
(a)           Within 60 days after September 2 of each year, commencing
September 2, 2009, the Preferred Securities Guaranty Trustee shall provide to
the Holders a brief report with respect to any of the following events which may
have occurred within the previous 12 months (but if no such event has occurred
within such period no report need be transmitted):
 
(1)           The character and amount of any advances made by it, as Preferred
Securities Guaranty Trustee, which remain unpaid on the date of such report, and
for the reimbursement of which it claims or may claim a lien or charge, prior to
that of the Preferred Securities, on the trust estate or on property or funds
held or collected by it as the Preferred Securities Guaranty Trustee, if such
advances so remaining unpaid aggregate more than one-half of one per centum of
the principal amount of the Preferred Securities outstanding on such date;
 
(2)           Any change to the amount, interest rate, and maturity date of all
other indebtedness owning to it in its individual capacity, on the date of such
report, by the Guarantor, with a brief description of any property held as
collateral security therefor, except an indebtedness based upon a creditor
relationship arising in any manner described in Section 2.1(b);
 
(3)           Any change to the property and funds physically in its possession
as Preferred Securities Guaranty Trustee on the date of such report;
 
(4)           Any additional issue of Preferred Securities which it has not
previously reported; and

 
5

--------------------------------------------------------------------------------

 

(5)           Any action taken by it in the performance of its duties under the
Preferred Securities Guaranty which it has not previously reported and which in
its opinion materially affects the Preferred Securities or the trust estate.
 
(b)          The Preferred Securities Guaranty Trustee shall transmit to the
Holders a brief report with respect to the character and amount of any advances
made by it as such since the date of the last report transmitted pursuant to the
provisions of subsection (a) (or if no such report has yet been so transmitted,
since the date of execution of the Preferred Securities Guaranty), for the
reimbursement of which it claims or may claim a lien or charge, prior to that of
the Preferred Securities, on the trust estate or on property or funds held or
collected by it as such Preferred Securities Guaranty Trustee, and which it has
not previously reported pursuant to this paragraph, if such advances remaining
unpaid at any time aggregate more than 10 per centum of the principal amount of
Preferred Securities outstanding at such time, such report to be so transmitted
within 90 days after such time.
 
(c)           Reports pursuant to this section shall be transmitted by mail:
 
(1)          To all registered holders of Preferred Securities, as the names and
addresses of such Holders appear upon the registration books of the Issuer; and
 
(2)          To such holders of Preferred Securities as have, within the two
years preceding such transmission, filed their names and addresses with the
Preferred Securities Guaranty Trustee for that purpose.
 
Section 2.4                           Periodic Reports to Preferred Securities
Guaranty Trustee
 
(a)           General.  The Guarantor shall furnish to the Preferred Securities
Guaranty Trustee:
 
(i)           unless the Guarantor is then filing comparable reports pursuant to
the reporting requirements of the Exchange Act, as soon as practicable and in
any event within 45 days after the end of the first, second and third quarterly
accounting periods of each fiscal year (commencing with the quarter ending March
31, 2010), the Guarantor’s unaudited consolidated balance sheet as of the last
day of such quarterly period and the related consolidated statements of income
and cash flows during such quarterly period prepared in accordance with GAAP and
(in the case of second and third quarterly periods) for the portion of the
fiscal year ending with the last day of such quarterly period, setting forth in
each case in comparative form corresponding unaudited figures from the preceding
fiscal year;
 
(ii)           unless the Guarantor is then filing comparable reports pursuant
to the reporting requirements of the Exchange Act, as soon as practicable and in
any event within 90 days after the end of each fiscal year (commencing with the
fiscal year ending December 31, 2009), the Guarantor’s consolidated balance
sheet as of the end of such year and the related consolidated statements of
income, cash flows, and shareholders’ equity during such year setting forth in
each case in comparative form corresponding figures from the preceding fiscal
year accompanied by an audit report thereon of a firm of independent public
accountants registered with the Public Company Accounting Oversight Board;

 
6

--------------------------------------------------------------------------------

 

(iii)           at the time of the delivery of the report provided for in clause
(ii) above (or at the time of the filing of the comparable report pursuant to
the Exchange Act), an Officers’ Certificate in form attached hereto as Exhibit A
to the effect that, to the best of such officers’ knowledge, no default or Event
of Default under the Guarantee Agreement has occurred and is continuing or, if
any default or Event of Default thereunder has occurred and is continuing,
specifying the nature and extent thereof and what action the Guarantor is taking
or proposes to take in response thereto; and
 
(iv)           promptly after the Guarantor obtains actual knowledge of the
occurrence thereof, written notice of the occurrence of any event or condition
which constitutes an Event of Default, and an Officers’ Certificate of the
Guarantor specifically stating that such Event of Default has occurred and
setting forth the details thereof and the action which the Guarantor is taking
or proposes to take with respect thereto.
 
(b)           All such information provided to the Preferred Securities Guaranty
Trustee as indicated above also will be provided by the Preferred Securities
Guaranty Trustee upon written request to the Preferred Securities Guaranty
Trustee (which may be a single continuing request), to (x) Holders, (y) holders
of beneficial interests in the Preferred Securities or (z) prospective
purchasers of the Preferred Securities (and of beneficial interests in the
Preferred Securities).  The Guarantor shall furnish to the Preferred Securities
Guaranty Trustee, upon its request, sufficient copies of all such information to
accommodate the requests of such Holders (and holders of beneficial interests
therein) and prospective holders of Securities (and of beneficial interests
therein)
 
(c)           Upon the request of any Holder, any holder of a beneficial
interest in the Preferred Securities, or the Preferred Securities Guaranty
Trustee (on behalf of a Holder or a holder of a beneficial interest in the
Preferred Securities), the Guarantor shall furnish such information as is
specified in paragraph (d)(4) of Rule 144A to Holders (and to holders of
beneficial interests in the Preferred Securities), prospective purchasers of the
Preferred Securities (and of beneficial interests in the Preferred Securities)
who are Qualified Institutional Buyers or Accredited Investors or to the
Preferred Securities Guaranty Trustee for delivery to such Holder (or holders of
beneficial interests in the Preferred Securities) or prospective purchasers of
the Preferred Securities (or prospective purchasers of beneficial interests
therein), as the case may be, unless, at the time of such request, the Guarantor
is subject to the reporting requirements of Section 13 or 15(d) of the Exchange
Act.
 
Section 2.5                           Evidence of Compliance with Conditions
Precedent
 
(a)           The Guarantor shall furnish to the Preferred Securities Guaranty
Trustee evidence of compliance with the conditions precedent, if any, provided
for in the Preferred Securities Guaranty (including any covenants compliance
with which constitutes a condition precedent) which relate to the satisfaction
and discharge of the Preferred Securities Guaranty, or to any other action to be
taken by the Preferred Securities Guaranty Trustee at the request or upon the
application of the Guarantor.  Such evidence shall consist of the following:
 

 
7

--------------------------------------------------------------------------------

 

(i)           Officers’ Certificates or opinions made by officers of the
Guarantor stating that such conditions precedent have been complied with; and
 
(ii)           An opinion of counsel (who may be counsel of the Guarantor)
stating that in his opinion such conditions precedent have been complied with.
 
Section 2.6                          Events of Default; Waiver
 
The Holders of a Majority in liquidation amount of Preferred Securities may, by
vote, on behalf of the Holders of all of the Preferred Securities, waive any
past Event of Default and its consequences.  Upon such waiver, any such Event of
Default shall cease to exist, and any Event of Default arising therefrom shall
be deemed to have been cured, for every purpose of this Preferred Securities
Guaranty, but no such waiver shall extend to any subsequent or other default or
Event of Default or impair any right consequent thereon.
 
Section 2.7                          Event of Default; Notice
 
(a)           The Preferred Securities Guaranty Trustee shall, within 90 days
after the occurrence of a default with respect to this Preferred Securities
Guaranty known to a Responsible Officer of the Preferred Securities Guaranty
Trustee, mail by first class postage prepaid, to all Holders of the Preferred
Securities, notices of all defaults actually known to a Responsible Officer of
the Preferred Securities Guaranty Trustee, unless such defaults have been cured
before the giving of such notice, provided, that, except in the case of default
in the payment of any Guaranty Payment, the Preferred Securities Guaranty
Trustee shall be protected in withholding such notice if and so long as the
board of directors, the executive committee, or a trust committee of directors
and/or Responsible Officers of the Preferred Securities Guaranty Trustee in good
faith determines that the withholding of such notice is in the interests of the
holders of the Preferred Securities.
 
(b)           The Preferred Securities Guaranty Trustee shall not be deemed to
have knowledge of any Event of Default unless the Preferred Securities Guaranty
Trustee shall have received written notice, or a Responsible Officer of the
Preferred Securities Guaranty Trustee charged with the administration of the
Trust Agreement shall have obtained actual knowledge, of such Event of Default.
 
Section 2.8                          Conflicting Interests
 
The Trust Agreement shall be deemed to be specifically described in this
Preferred Securities Guaranty for the purposes of clause (i) of the first
proviso contained in Section 310(b) of the Trust Indenture Act.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE III
POWERS, DUTIES AND RIGHTS OF
PREFERRED SECURITIES GUARANTY TRUSTEE
 
Section 3.1                            Powers and Duties of the Preferred
Securities Guaranty Trustee
 
(a)           This Preferred Securities Guaranty shall be held by the Preferred
Securities Guaranty Trustee for the benefit of the Holders of the Preferred
Securities, and the Preferred Securities Guaranty Trustee shall not transfer
this Preferred Securities Guaranty to any Person except a Holder of Preferred
Securities exercising his or her rights pursuant to Section 5.4(b) or to a
Successor Preferred Securities Guaranty Trustee on acceptance by such Successor
Preferred Securities Guaranty Trustee of its appointment to act as Successor
Preferred Securities Guaranty Trustee.  The right, title and interest of the
Preferred Securities Guaranty Trustee shall automatically vest in any Successor
Preferred Securities Guaranty Trustee, and such vesting and succession of title
shall be effective whether or not conveyancing documents have been executed and
delivered pursuant to the appointment of such Successor Preferred Securities
Guaranty Trustee.
 
(b)           If an Event of Default actually known to a Responsible Officer of
the Preferred Securities Guaranty Trustee has occurred and is continuing, the
Preferred Securities Guaranty Trustee shall enforce this Preferred Securities
Guaranty for the benefit of the Holders of the Preferred Securities.
 
(c)           The Preferred Securities Guaranty Trustee, before the occurrence
of any Event of Default and after the curing of all Events of Default that may
have occurred, shall undertake to perform only such duties as are specifically
set forth in this Preferred Securities Guaranty, and no implied covenants shall
be read into this Preferred Securities Guaranty against the Preferred Securities
Guaranty Trustee.  In case an Event of Default has occurred (that has not been
cured or waived pursuant to Section 2.6) and is actually known to a Responsible
Officer of the Preferred Securities Guaranty Trustee, the Preferred Securities
Guaranty Trustee shall exercise such of the rights and powers vested in it by
this Preferred Securities Guaranty, and use the same degree of care and skill in
its exercise thereof, as a prudent person would exercise or use under the
circumstances in the conduct of his or her own affairs.
 
(d)           No provision of this Preferred Securities Guaranty shall be
construed to relieve the Preferred Securities Guaranty Trustee from liability
for its own gross negligent action, its own gross negligent failure to act, or
its own willful misconduct, except that:
 
(i)           prior to the occurrence of any Event of Default and after the
curing or waiving of all such Events of Default that may have occurred:
 
(A)           the duties and obligations of the Preferred Securities Guaranty
Trustee shall be determined solely by the express provisions of this Preferred
Securities Guaranty, and the Preferred Securities Guaranty Trustee shall not be
liable except for the performance of such duties and obligations as are
specifically set forth in this Preferred Securities Guaranty, and no implied
covenants or obligations shall be read into this Preferred Securities Guaranty
against the Preferred Securities Guaranty Trustee; and
 
 
9

--------------------------------------------------------------------------------

 

(B)           in the absence of bad faith on the part of the Preferred
Securities Guaranty Trustee, the Preferred Securities Guaranty Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon any certificates or opinions furnished to the
Preferred Securities Guaranty Trustee and conforming to the requirements of this
Preferred Securities Guaranty; but in the case of any such certificates or
opinions that by any provision hereof are specifically required to be furnished
to the Preferred Securities Guaranty Trustee, the Preferred Securities Guaranty
Trustee shall be under a duty to examine the same to determine whether or not
they conform to the requirements of this Preferred Securities Guaranty;
 
(ii)           the Preferred Securities Guaranty Trustee shall not be liable for
any error of judgment made in good faith by a Responsible Officer of the
Preferred Securities Guaranty Trustee, unless it shall be proved that the
Preferred Securities Guaranty Trustee was grossly negligent in ascertaining the
pertinent facts upon which such judgment was made;
 
(iii)           the Preferred Securities Guaranty Trustee shall not be liable
with respect to any action taken or omitted to be taken by it in good faith in
accordance with the direction of the Holders of a Majority in liquidation amount
of the Preferred Securities relating to the time, method and place of conducting
any proceeding for any remedy available to the Preferred Securities Guaranty
Trustee, or exercising any trust or power conferred upon the Preferred
Securities Guaranty Trustee under this Preferred Securities Guaranty; and
 
(iv)           no provision of this Preferred Securities Guaranty shall require
the Preferred Securities Guaranty Trustee to expend or risk its own funds or
otherwise incur personal financial liability in the performance of any of its
duties or in the exercise of any of its rights or powers, if the Preferred
Securities Guaranty Trustee shall have reasonable grounds for believing that the
repayment of such funds or liability is not reasonably assured to it under the
terms of this Preferred Securities Guaranty or indemnity, satisfactory to the
Preferred Securities Guaranty Trustee, against such risk or liability is not
reasonably assured to it.
 
Section 3.2                            Certain Rights of Preferred Securities
Guaranty Trustee
 
(a)           Subject to the provisions of Section 3.1:
 
(i)             The Preferred Securities Guaranty Trustee may conclusively rely,
and shall be fully protected in acting or refraining from acting, upon any
resolution, certificate, statement instrument, opinion, report, notice, request,
direction, consent, order, bond, debenture, note, other evidence of indebtedness
or other paper or document believed by it to be genuine and to have been signed,
sent or presented by the proper party or parties.
 
(ii)            Any direction or act of the Guarantor contemplated by this
Preferred Securities Guaranty may be sufficiently evidenced by an Officers’
Certificate.
 
(iii)           Whenever, in the administration of this Preferred Securities
Guaranty, the Preferred Securities Guaranty Trustee shall deem it desirable that
a matter be proved or established before taking, suffering or omitting any
action hereunder, the Preferred Securities Guaranty Trustee (unless other
evidence is herein specifically prescribed) may, in the absence of bad faith on
its part, request and conclusively rely upon an Officers’ Certificate which,
upon receipt of such request, shall be promptly delivered by the Guarantor.

 
10

--------------------------------------------------------------------------------

 

(iv)          The Preferred Securities Guaranty Trustee shall have no duty to
see to any recording, filing or registration of any instrument (or any
rerecording, refiling or registration thereof).
 
(v)           The Preferred Securities Guaranty Trustee may consult with counsel
of its selection, and the advice or opinion of such counsel with respect to
legal matters shall be full and complete authorization and protection in respect
of any action taken, suffered or omitted by it hereunder in good faith and in
accordance with such advice or opinion.  Such counsel may be counsel to the
Guarantor or any of its Affiliates and may include any of its employees.  The
Preferred Securities Guaranty Trustee shall have the right at any time to seek
instructions concerning the administration of this Preferred Securities Guaranty
from any court of competent jurisdiction.
 
(vi)           The Preferred Securities Guaranty Trustee shall be under no
obligation to exercise any of the rights or powers vested in it by this
Preferred Securities Guaranty at the request or direction of any Holder, unless
such Holder shall have provided to the Preferred Securities Guaranty Trustee
such security and indemnity, satisfactory to the Preferred Securities Guaranty
Trustee, against the costs, expenses (including attorneys’ fees and expenses and
the expenses of the Preferred Securities Guaranty Trustee’s agents, nominees or
custodians) and liabilities that might be incurred by it in complying with such
request or direction, including such reasonable advances as may be requested by
the Preferred Securities Guaranty Trustee; provided that, nothing contained in
this Section 3.2(a)(vi) shall be taken to relieve the Preferred Securities
Guaranty Trustee, upon the occurrence of an Event of Default, of its obligation
to exercise the rights and powers vested in it by this Preferred Securities
Guaranty.
 
(vii)         The Preferred Securities Guaranty Trustee shall not be bound to
make any investigation into the facts or matters stated in any resolution,
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, bond, debenture, note, other evidence of indebtedness or other
paper or document, but the Preferred Securities Guaranty Trustee, in its
discretion, may make such further inquiry or investigation into such facts or
matters as it may see fit.
 
(viii)        The Preferred Securities Guaranty Trustee may execute any of the
trusts or powers hereunder or perform any duties hereunder either directly or by
or through agents, nominees, custodians or attorneys, and the Preferred
Securities Guaranty Trustee shall not be responsible for any misconduct or
negligence on the part of any agent or attorney appointed with due care by it
hereunder.
 
(ix)           Any action taken by the Preferred Securities Guaranty Trustee or
its agents hereunder shall bind the Holders of the Preferred Securities, and the
signature of the Preferred Securities Guaranty Trustee or its agents alone shall
be sufficient and effective to perform any such action.  No third party shall be
required to inquire as to the authority of the Preferred Securities Guaranty
Trustee to so act or as to its compliance with any of the terms and provisions
of this Preferred Securities Guaranty, both of which shall be conclusively
evidenced by the Preferred Securities Guaranty Trustee’s or its agent’s taking
such action.

 
11

--------------------------------------------------------------------------------

 

(x)           Whenever in the administration of this Preferred Securities
Guaranty the Preferred Securities Guaranty Trustee shall deem it desirable to
receive instructions with respect to enforcing any remedy or right or taking any
other action hereunder, the Preferred Securities Guaranty Trustee (i) may
request and shall be entitled to receive, instructions from the Holders of a
Majority in liquidation amount of the Preferred Securities, (ii) may refrain
from enforcing such remedy or right or taking such other action until such
instructions are received, and (iii) shall be fully protected in conclusively
relying on or acting in accordance with such instructions.
 
(xi)           The Preferred Securities Guaranty Trustee shall not be liable for
any action taken, suffered, or omitted to be taken by it in good faith, without
gross negligence, and reasonably believed by it to be authorized or within the
discretion or rights or powers conferred upon it by this Preferred Securities
Guaranty.
 
(b)           No provision of this Preferred Securities Guaranty shall be deemed
to impose any duty or obligation on the Preferred Securities Guaranty Trustee to
perform any act or acts or exercise any right, power, duty or obligation
conferred or imposed on it in any jurisdiction in which it shall be illegal, or
in which the Preferred Securities Guaranty Trustee shall be unqualified or
incompetent in accordance with applicable law, to perform any such act or acts
or to exercise any such right, power, duty or obligation.  No permissive power
or authority available to the Preferred Securities Guaranty Trustee shall be
construed to be a duty.
 
Section 3.3.                            Not Responsible for Recitals or Issuance
of Preferred Securities Guaranty
 
The recitals contained in this Preferred Securities Guaranty shall be taken as
the statements of the Guarantor, and the Preferred Securities Guaranty Trustee
does not assume any responsibility for their correctness.  The Preferred
Securities Guaranty Trustee makes no representation as to the validity or
sufficiency of this Preferred Securities Guaranty.
 
ARTICLE IV
PREFERRED SECURITIES GUARANTY TRUSTEE
 
Section 4.1                            Preferred Securities Guaranty Trustee;
Eligibility
 
(a)           There shall at all times be a Preferred Securities Guaranty
Trustee which shall:
 
(i)     not be an Affiliate of the Guarantor; and

 
12

--------------------------------------------------------------------------------

 

(ii)    be a corporation organized and doing business under the laws of the
United States of America or any State or Territory thereof or of the District of
Columbia, or a corporation or Person permitted by the Securities and Exchange
Commission to act as an institutional trustee under the Trust Indenture Act,
authorized under such laws to exercise corporate trust powers, having a combined
capital and surplus of at least U.S.  $50,000,000, and subject to supervision or
examination by Federal, state, territorial or District of Columbia authority. If
such corporation publishes reports of condition at least annually, pursuant to
law or to the requirements of the supervising or examining authority referred to
above, then, for the purposes of this Section 4.1(a)(ii), the combined capital
and surplus of such corporation shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published.
 
(b)           If at any time the Preferred Securities Guaranty Trustee shall
cease to be eligible to so act under Section 4.1(a), the Preferred Securities
Guaranty Trustee shall immediately resign in the manner and with the effect set
out in Section 4.2(c).
 
(c)           If the Preferred Securities Guaranty Trustee has or shall acquire
any “conflicting interest” within the meaning of Section 310(b) of the Trust
Indenture Act, the Preferred Securities Guaranty Trustee and Guarantor shall in
all respects comply with the provisions of Section 310(b) of the Trust Indenture
Act.
 
Section 4.2                            Appointment, Removal and Resignation of
Preferred Securities GuarantyTrustee
 
(a)           Subject to Section 4.2(b), the Preferred Securities Guaranty
Trustee may be appointed or removed without cause at any time by the Guarantor
except during an Event of Default.
 
(b)           The Preferred Securities Guaranty Trustee shall not be removed in
accordance with Section 4.2(a) until a Successor Preferred Securities Guaranty
Trustee has been appointed and has accepted such appointment by written
instrument executed by such Successor Preferred Securities Guaranty Trustee and
delivered to the Guarantor.
 
(c)           The Preferred Securities Guaranty Trustee shall hold office until
a Successor Preferred Securities Guaranty Trustee shall have been appointed or
until its removal or resignation.  The Preferred Securities Guaranty Trustee may
resign from office (without need for prior or subsequent accounting) by an
instrument in writing executed by the Preferred Securities Guaranty Trustee and
delivered to the Guarantor, which resignation shall not take effect until a
Successor Preferred Securities Guaranty Trustee has been appointed and has
accepted such appointment by instrument in writing executed by such Successor
Preferred Securities Guaranty Trustee and delivered to the Guarantor and the
resigning Preferred Securities Guaranty Trustee.
 
(d)           If no Successor Preferred Securities Guaranty Trustee shall have
been appointed and accepted appointment as provided in this Section 4.2 within
60 days after delivery of an instrument of removal or resignation, the Preferred
Securities Guaranty Trustee resigning or being removed may petition, at the
expense of the Guarantor, any court of competent jurisdiction for appointment of
a Successor Preferred Securities Guaranty Trustee.  Such court may thereupon,
after prescribing such notice, if any, as it may deem proper, appoint a
Successor Preferred Securities Guaranty Trustee.
 
(e)           No Preferred Securities Guaranty Trustee shall be liable for the
acts or omissions to act of any Successor Preferred Securities Guaranty Trustee.

 
13

--------------------------------------------------------------------------------

 

(f)            Upon termination of this Preferred Securities Guaranty or removal
or resignation of the Preferred Securities Guaranty Trustee pursuant to this
Section 4.2, the Guarantor shall pay to the Preferred Securities Guaranty
Trustee all amounts due to the Preferred Securities Guaranty Trustee accrued to
the date of such termination, removal or resignation.
 
ARTICLE V
GUARANTY
 
Section 5.1                            Guaranty
 
The Guarantor irrevocably and unconditionally agrees to pay in full on a
subordinated basis to the extent set forth in this Preferred Securities Guaranty
to the Holders the Guaranty Payments (without duplication of amounts theretofore
paid by the Issuer), as and when due, regardless of any defense, right of
set-off or counterclaim that the Issuer may have or assert.  The Guarantor’s
obligation to make a Guaranty Payment may be satisfied by direct payment of the
required amounts by the Guarantor to the Holders or by causing the Issuer to pay
such amounts to the Holders.  The Guarantors shall notify the Preferred
Securities Guaranty Trustee of any such payment in writing.
 
Section 5.2                            Waiver of Notice and Demand
 
The Guarantor hereby waives notice of acceptance of this Preferred Securities
Guaranty and of any liability to which it applies or may apply, presentment,
demand for payment, any right to require a proceeding first against the Issuer
or any other Person before proceeding against the Guarantor, protest, notice of
nonpayment, notice of dishonor, notice of redemption and all other notices and
demands.
 
Section 5.3                            Obligations Not Affected
 
The obligations, covenants, agreements and duties of the Guarantor under this
Preferred Securities Guaranty shall in no way be affected or impaired by reason
of the happening from time to time of any of the following:
 
(a)           the release or waiver, by operation of law or otherwise, of the
performance or observance by the Issuer of any express or implied agreement,
covenant, term or condition relating to the Preferred Securities to be performed
or observed by the Issuer;
 
(b)           the extension of time for the payment by the Issuer of all or any
portion of the Distributions, Redemption Price, Liquidation Distribution or any
other sums payable under the terms of the Preferred Securities or the extension
of time for the performance of any other obligation under, arising out of, or in
connection with, the Preferred Securities (other than an extension of time for
payment of Distributions, Redemption Price, Liquidation Distribution or other
sum payable that results from the extension of any interest payment period on
the Debentures permitted by the Indenture);
 
(c)           any failure, omission, delay or lack of diligence on the part of
the Holders to enforce, assert or exercise any right, privilege, power or remedy
conferred on the Holders pursuant to the terms of the Preferred Securities, or
any action on the part of the Issuer granting indulgence or extension of any
kind;

 
14

--------------------------------------------------------------------------------

 

(d)           the voluntary or involuntary liquidation, dissolution, sale of any
collateral, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, arrangement, composition or readjustment of debt of,
or other similar proceedings affecting, the Issuer or any of the assets of the
Issuer;
 
(e)           any invalidity of, or defect or deficiency in, the Preferred
Securities;
 
(f)           the settlement or compromise of any obligation guaranteed hereby
or hereby incurred; or
 
(g)           any other circumstance whatsoever that might otherwise constitute
a legal or equitable discharge or defense of a guarantor, it being the intent of
this Section 5.3 that the obligations of the Guarantor with respect to the
Guaranty Payments shall be absolute and unconditional under any and all
circumstances.
 
There shall be no obligation of the Holders to give notice to, or obtain consent
of, the Guarantor with respect to the happening of any of the foregoing.
 
Section 5.4                            Rights of Holders
 
(a)           The Holders of a Majority in liquidation amount of the Preferred
Securities have the right to direct the time, method and place of conducting any
proceeding for any remedy available to the Preferred Securities Guaranty Trustee
in respect of this Preferred Securities Guaranty or exercising any trust or
power conferred upon the Preferred Securities Guaranty Trustee under this
Preferred Securities Guaranty.
 
(b)           If the Preferred Securities Guaranty Trustee fails to enforce such
Preferred Securities Guaranty, any Holder of Preferred Securities may institute
a legal proceeding directly against the Guarantor to enforce the Preferred
Securities Guaranty Trustee’s rights under this Preferred Securities Guaranty,
without first instituting a legal proceeding against the Issuer, the Preferred
Securities Guaranty Trustee or any other person or entity.  The Guarantor waives
any right or remedy to require that any action be brought first against the
Issuer or any other person or entity before proceeding directly against the
Guarantor.
 
Section 5.5                            Guaranty of Payment
 
This Preferred Securities Guaranty creates a guarantee of payment and not of
collection.
 
Section 5.6                            Subrogation
 
The Guarantor shall be subrogated to all (if any) rights of the Holders of
Preferred Securities against the Issuer in respect of any amounts paid to such
Holders by the Guarantor under this Preferred Securities Guaranty; provided,
however, that the Guarantor shall not (except to the extent required by
mandatory provisions of law) be entitled to enforce or exercise any right that
it may acquire by way of subrogation or any indemnity, reimbursement or other
agreement, in all cases as a result of payment under this Preferred Securities
Guaranty, if, at the time of any such payment, any amounts are due and unpaid
under this Preferred Securities Guaranty.  If any amount shall be paid to the
Guarantor in violation of the preceding sentence, the Guarantor agrees to hold
such amount in trust for the Holders and to pay over such amount to the Holders.
 
 
15

--------------------------------------------------------------------------------

 

Section 5.7                            Independent Obligations
 
The Guarantor acknowledges that its obligations hereunder are independent of the
obligations of the Issuer with respect to the Preferred Securities, and that the
Guarantor shall be liable as principal and as debtor hereunder to make Guaranty
Payments pursuant to the terms of this Preferred Securities Guaranty
notwithstanding the occurrence of any event referred to in subsections (a)
through (g), inclusive, of Section 5.3 hereof.
 
ARTICLE VI
LIMITATION OF TRANSACTIONS; SUBORDINATION
 
Section 6.1                            Limitation of Transactions
 
So long as any Preferred Securities remain outstanding and (i) there shall have
occurred any event of which the Guarantor has actual knowledge that (a) is, or
with the giving of notice or the lapse of time, or both, would be an Event of
Default and (b) in respect of which the Guarantor shall not have taken
reasonable steps to cure, (ii) if such Debentures are held by the Property
Trustee, the Guarantor shall be in default with respect to its payment of any
obligations under this Preferred Securities Guaranty or (iii) the Guarantor
shall have given notice of its election of the exercise of its right to extend
the interest payment period pursuant to Section 16.01 of the Indenture and any
such extension shall be continuing, the Guarantor shall not (i) declare or pay
any dividends or distributions on, or redeem, purchase, acquire, or make a
liquidation payment with respect to, any of the Guarantor’s capital stock (which
includes common and preferred stock) or (ii) make any payment of principal,
interest or premium, if any, on, or repay or repurchase or redeem any debt
securities of the Guarantor (including any Other Debentures) that rank pari
passu with or junior in right of payment to the Debentures or (iii) make any
guarantee payments with respect to any guarantee by the Guarantor of the debt
securities of any subsidiary of the Guarantor (including Other Guarantees) if
such guarantee ranks pari passu or junior in right of payment to the Debentures
(other than (a) dividends or distributions in shares of, or options, warrants,
rights to subscribe for or purchase shares of, common stock of the Guarantor,
(b) any declaration of a dividend in connection with the implementation of a
stockholder’s rights plan, or the issuance of stock under any such plan in the
future, or the redemption or repurchase of any such rights pursuant thereto, (c)
payments under the Preferred Securities Guaranty, (d) as a result of a
reclassification of the Guarantor’s capital stock or the exchange or the
conversion of one class or series of the Guarantor’s capital stock for another
class or series of the Guarantor’s capital stock, (e) the purchase of fractional
interests in shares of the Guarantor’s capital stock pursuant to the conversion
or exchange provisions of such capital stock or the security being converted or
exchanged, and (f) purchases or issuances of common stock in connection with any
of the Guarantor’s stock option, stock purchase, stock loan or other benefit
plans for its directors, officers or employees or any of the Guarantor’s
dividend reinvestment plans, in each case as now existing or hereafter
established or amended).  Notwithstanding anything herein to the contrary, in no
event shall this provision be deemed to limit the Guarontor from issuing shares
of its common stock to any Person whether in a public or private transaction.

 
16

--------------------------------------------------------------------------------

 

Section 6.2                            Ranking
 
This Preferred Securities Guaranty will constitute an unsecured obligation of
the Guarantor and will rank (i) subordinate and junior in right of payment to
Senior Debt (as defined in the Indenture), to the same extent and in the same
manner that the Debentures are subordinated to Senior Debt pursuant to the
Indenture (except as indicated below), it being understood that the terms of
Article XV of the Indenture shall apply to the obligations of the Guarantor
under this Preferred Securities Guaranty as if (x) such Article XV were set
forth herein in full and (y) such obligations were substituted for the term
“Securities” appearing in such Article XV, except that with respect to Section
15.03 of the Indenture only, the term “Senior Debt” shall mean all liabilities
of the Guarantor, whether or not for money borrowed (other than obligations in
respect of Other Guarantees), (ii) pari passu with any Other Guarantee (as
defined herein) and (iii) senior to any obligations in respect of any class of
the Guarantor’s capital stock.
 
ARTICLE VII
TERMINATION
 
Section 7.1                            Termination
 
This Preferred Securities Guaranty shall terminate and be of no further force
and effect (i) upon full payment of the Redemption Price (as defined in the
Trust Agreement) of all Preferred Securities, or (ii) upon liquidation of the
Issuer, the full payment of the amounts payable in accordance with the Trust
Agreement or the distribution of the Debentures to the Holders of all of the
Preferred Securities. Notwithstanding the foregoing, this Preferred Securities
Guaranty will continue to be effective or will be reinstated, as the case may
be, if at any time any Holder of Preferred Securities must restore payment of
any sums paid under the Preferred Securities or under this Preferred Securities
Guaranty.
 
ARTICLE VIII
INDEMNIFICATION
 
Section 8.1                            Exculpation
 
(a)           No Indemnified Person shall be liable, responsible or accountable
in damages or otherwise to the Guarantor or any Covered Person for any loss,
damage or claim incurred by reason of any act or omission performed or omitted
by such Indemnified Person in good faith in accordance with this Preferred
Securities Guaranty and in a manner that such Indemnified Person reasonably
believed to be within the scope of the authority conferred on such Indemnified
Person by this Preferred Securities Guaranty or by law, except that an
Indemnified Person shall be liable for any such loss, damage or claim incurred
by reason of such Indemnified Person’s gross negligence or willful misconduct
with respect to such acts or omissions.
 
 
17

--------------------------------------------------------------------------------

 

(b)           An Indemnified Person shall be fully protected in relying in good
faith upon the records of the Guarantor and upon such information, opinions,
reports or statements presented to the Guarantor by any Person as to matters the
Indemnified Person reasonably believes are within such other Person’s
professional or expert competence and who has been selected with reasonable care
by or on behalf of the Guarantor, including information, opinions, reports or
statements as to the value and amount of the assets, liabilities, profits,
losses, or any other facts pertinent to the existence and amount of assets from
which Distributions to Holders of Preferred Securities might properly be paid.
 
Section 8.2                            Indemnification
 
The Guarantor agrees to indemnify each Indemnified Person for, and to hold each
Indemnified Person harmless against, any and all loss, liability, damage, claim
or expense incurred without gross negligence or bad faith on its part, arising
out of or in connection with the acceptance or administration of the trust or
trusts hereunder, including the costs and expenses (including reasonable legal
fees and expenses) of defending itself against, or investigating, any claim or
liability in connection with the exercise or performance of any of its powers or
duties hereunder.  The obligation to indemnify as set forth in this Section 8.2
shall survive the termination of this Preferred Securities Guaranty.
 
ARTICLE IX
MISCELLANEOUS
 
Section 9.1                            Successors and Assigns
 
All guarantees and agreements contained in this Preferred Securities Guaranty
shall bind the successors, assigns, receivers, trustees and representatives of
the Guarantor and shall inure to the benefit of the Holders of the Preferred
Securities then outstanding.
 
Section 9.2                            Amendments
 
Except with respect to any changes that do not materially adversely affect the
rights of Holders (in which case no consent of Holders will be required), this
Preferred Securities Guaranty may only be amended with the prior approval of the
Holders of a Majority in liquidation amount of the Securities (including the
stated amount that would be paid on redemption, liquidation or otherwise, plus
accrued and unpaid Distributions to the date upon which the voting percentages
are determined).  The provisions of Section 12.2 of the Trust Agreement with
respect to meetings of Holders of the Securities apply to the giving of such
approval.
 
 
18

--------------------------------------------------------------------------------

 

Section 9.3                            Notices
 
All notices provided for in this Preferred Securities Guaranty shall be in
writing, duly signed by the party giving such notice, and shall be delivered,
telecopied or mailed by first class mail, as follows:
 
(a)           If given to the Issuer, in care of the Administrative Trustee at
the Issuer’s mailing address set forth below (or such other address as the
Issuer may give notice of to the Holders of the Common Securities):
 
ServisFirst Capital Trust II
c/o ServisFirst Bancshares, Inc.
850 Shades Creek Parkway, Suite 200
Birmingham, Alabama 35209
Attention: Thomas A. Broughton III
Facsimile:  (205) 949-0303
 
(b)           If given to the Preferred Securities Guaranty Trustee, at the
Preferred Securities Guaranty Trustee’s mailing address set forth below (or such
other address as the Preferred Securities Guaranty Trustee may give notice of to
the Holders of the Preferred Securities):
 
Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, DE  19890
Attention:  Corporate Trust Administration
Facsimile:  (302) 636-4145
 
(c)           If given to the Guarantor, at the Guarantor’s mailing address set
forth below (or such other address as the Guarantor may give notice of to the
Holders of the Preferred Securities):
 
ServisFirst Bancshares, Inc.
850 Shades Creek Parkway, Suite 200
Birmingham, Alabama  35209
Attention: Thomas A. Broughton III
Facsimile: (205) 949-0303
 
(d)           If given to any Holder of Preferred Securities, at the address set
forth on the books and records of the Issuer.
 
All such notices shall be deemed to have been given when received in person,
telecopied with receipt confirmed, or mailed by first class mail, postage
prepaid except that if a notice or other document is refused delivery or cannot
be delivered because of a changed address of which no notice was given, such
notice or other document shall be deemed to have been delivered on the date of
such refusal or inability to deliver.
 
 
19

--------------------------------------------------------------------------------

 

Section 9.4                            Benefit
 
This Preferred Securities Guaranty is solely for the benefit of the Holders of
the Preferred Securities and, is not separately transferable from the Preferred
Securities.
 
Section 9.5                            Governing Law
 
THIS PREFERRED SECURITIES GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF.
 
[Signatures on Following Page]
 
 
20

--------------------------------------------------------------------------------

 

THIS Preferred Securities Guaranty is executed as of the day and year first
above written.
 

 
SERVISFIRST BANCSHARES, INC., as
 
Guarantor
       
By:
/s/Thomas A. Broughton III
   
Thomas A. Broughton III
   
President and Chief Executive Officer
       
WILMINGTON TRUST COMPANY,
 
as Preferred Securities Guaranty Trustee
       
By:
/s/Christopher J. Slaybaugh
   
Authorized Officer


 
21

--------------------------------------------------------------------------------

 

EXHIBIT A


CERTIFICATE TO TRUSTEE
 
Pursuant to Section 2.4(a)(iii) of the Preferred Securities Guaranty between
ServisFirst Bancshares, Inc., as the Company (the “Company’), and Wilmington
Trust Company, as Trustee, dated as of March 15, 2010 (the “Preferred Securities
Guaranty”), the undersigned hereby certifies as follows:
 
 
1.
In my capacity as an officer of the Company, I would normally have knowledge of
any default by the Company during the last fiscal year in the performance of any
covenants of the Company contained in the Indenture.

 
 
2.
[To my knowledge, the Company is not default in the performance of any covenants
contained in the Indenture.

 
or, alternatively:
 
I am aware of the default(s) in the performance of covenants in the Indentures,
as specified below.]  PLEASE PICK THE SENTENCE THAT APPLIES and DELETE THE ONE
THAT DOES NOT.
 
Capitalized terms used herein, and not otherwise defined herein, have the
respective meanings ascribed to thereto in the Indenture.
 
IN WITNESS WHEREOF, the undersigned has executed this Officers’ Certificate.
 
Date:  ____________, 20__
 

     
Name:
 
Title:
         
Name:
 
Title:

 
 
A-1

--------------------------------------------------------------------------------

 